Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1, 6, and 9:

(From claim 1): “a body defining a channel having a lateral opening; the body including an elongated, circumferentially extending slit that defines the lateral opening of the channel”

(From claim 6): “wherein the oil supply element is arranged such that oil injected into the oil supply element is partially directed into the cooling channel and partially directed to at least one of the underside of the piston crown, the hub, and the piston interior”

(From claim 9): “wherein the oil supply element is arranged such that oil injected into the oil supply element is partially directed into the cooling channel and partially directed to at least one of the underside of the piston crown, the hub, and the piston interior”

Oil supply elements which direct cooling oil flow in a piston interior, in general, are known in the art. See the closest prior art Leitl (US Pub No 2014/0130767) and the previous rejection of 24 November 2020.
However, applicant has amended the claims to further define the structure of the supply element (in claim 1) and the underside of the piston (in claims 6 and 9). The now further limiting claim language in conjunction with the persuasive arguments of 23 February 2021 is sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB M AMICK/Primary Examiner, Art Unit 3747